770 F.2d 391
120 L.R.R.M. (BNA) 2859
Curtis PEDIGO, Appellant,v.REYNOLDS METALS COMPANY;  Bellwood Printing Pressmen,Assistants and Specialty Union No. 670, Appellees.
No. 85-1263.
United States Court of Appeals,Fourth Circuit.
Submitted June 28, 1985.Decided Aug. 5, 1985.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond;  D. Dortch Warriner, District Judge.
(William W. Davenport, Robert P. Geary, Geary & Davenport, Richmond, Va., on brief), for appellant.
(Eva S. Tashjian-Brown, McGuire, Woods & Battle, Jay J. Levit, Levit & Mann, Richmond, Va., on brief), for appellees.
PER CURIAM:


1
Curtis Pedigo, a former employee of the Reynolds Metals Company (Reynolds), brought this action against Reynolds and Bellwood Printing Pressmen, Assistants and Specialty Union No. 670 (the Union) alleging that Reynolds breached his employment contract by unjustly terminating him for absenteeism and that the Union denied him fair representation.  The district court granted the defendants' motions for summary judgment and denied Pedigo's motion for reconsideration.


2
A review of the record and the district court's opinion discloses that this appeal from that court's order granting summary judgment is without merit.1   Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.   Pedigo v. Reynolds Metals Co., 618 F.Supp. 60 (E.D.Va., Feb. 27, 1985).


3
AFFIRMED.



1
 Contrary to the appellees' argument, the appeal is from the final judgment